Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED CORRESPONDENCE
This is in response to the papers filed on 10/08/2019 for Application No. 16/596,415.  Claims 1-20 are pending. 

Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Information Disclosure Statement
The information disclosure statement (IDS) received on 07/09/2020 has been considered by the examiner.

	
Allowable Subject Matter
Claims 1-20 are allowed.
The following is a statement of reasons for the indication of allowed subject matter:
Regarding claim 1, the prior art of record fails to disclose or render obvious a transmission having the combination features recited in the claim and particularly “a torque input determination logic configured to determine a prime mover torque value in response to the shaft displacement angle; a clutch characterization logic configured to interpret a clutch torque profile, the clutch torque profile providing a relation between a position of the clutch and a clutch torque value; a clutch control logic configured to command a position of the progressive actuator in response to a clutch torque reference value and the clutch torque profile; and wherein the clutch characterization logic is further configured to: interpret a position of the progressive actuator and an indicated clutch torque”. 

10, the prior art of record fails to disclose or render obvious a transmission having the combination features recited in the claim and particularly “a torque input determination logic configured to determine a prime mover torque value in response to the shaft displacement angle; a clutch characterization logic configured to interpret a clutch torque profile, the clutch torque profile providing a relation between a position of the clutch and a clutch torque value; a clutch control logic configured to command a position of the progressive actuator in response to a clutch torque reference value and the clutch torque profile; and wherein the clutch characterization logic is further configured to: interpret a position of the progressive actuator and an indicated clutch torque”. 
Regarding claim 16, the prior art of record fails to disclose or render obvious a transmission having the combination features recited in the claim and particularly “a torque input determination logic configured to determine a prime mover torque value in response to the shaft displacement angle; a clutch characterization logic configured to interpret a clutch torque profile, the clutch torque profile providing a relation between a position of a clutch and a clutch torque value; a clutch control logic configured to command a position of a progressive actuator of a transmission, wherein a position of the progressive actuator corresponds to a position of the clutch, in response to a clutch torque reference value and the clutch torque profile; and wherein the clutch characterization logic is further configured to: interpret a position of the progressive actuator and an indicated clutch torque”. 
It is noted that the term “interpret” in the claims has been interpreted the same as “obtain” or “detect” a data.

The closest prior art reference is Wahlberg et al. (US 2,328,519). 
Wahlberg discloses a transmission having different gears mounted on a main shaft, a second neutral surface formed on a cam, a follower arranged to engage the second neutral surface when a push rod is engaged by a first neutral surface to accelerate a motor and speedup surfaces formed on the cam on each side of the second neutral surface and angularly displaced therefrom by an angle slightly less than an angular displacement of lockup surfaces from the first neutral surface but does not teach the particular arrangements and features as required by claims 1, 10 and 16. See Figure 1 and claims 2 and 3. 
Claims 2-9, 11-15 and 17-20 are allowed as being dependent upon the allowed base claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See the cited documents on the attached PTO-892 form.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tinh DANG whose telephone number is (571)270-1776.  The examiner can normally be reached on Monday - Friday, 8:30 AM - 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Fox can be reached on Monday - Thursday at (571) 272 - 6923.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TINH DANG/Primary Examiner, Art Unit 3655